Case 1:11-cv-02133-RCL Document 50 Filed 10/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BAXTER,
et al.,

Plaintiffs,
Vv. Case No. 1:11-cv-02133-RCL

THE ISLAMIC REPUBLIC OF IRAN,
et al.,

Defendants.

 

 

ORDER
Upon review of the dockets in this case, which reflect that the Court referred this matter
(ECF #42) over a year ago to the Special Master to take evidence and file a report and
recommendation regarding individual damages claims, but that the plaintiffs’ most recent status
report (ECF #49) indicates their presentation is being done on a rolling basis by family groupings
that is still not completed, it is hereby ORDERED that the next status report list what reports are
outstanding and when they are expected to be produced, and that this information be updated in

that subsequent report.

IT IS SO ORDERED this 23rd day of October, 2020.

Sc. Laat

ROYCE C. LAMBERTH
SENIOR U.S. DISTRICT JUDGE
